Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/13/2020 has been entered.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 18 and 23 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitations "optical element”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0058], [0061] and [0081] of the Specification, Figs. 1-2 and 11 of the Drawing, and the page 13 of the Remarks disclose "optical element” correspond to a barrier including a plurality of openings or a lenticular lens array. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or  sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112 
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


    PNG
    media_image1.png
    307
    534
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    332
    551
    media_image2.png
    Greyscale

Applicant’s Figs. 1 and 2
Claim 9 depends on claim 1. Applicant has amended claim 1, which recites the new limitations “an optical element configured to: transmit first portions of the first light to the plurality of first optical sensors, prevent second portions of the first light from being incident on the plurality of second optical sensors, transmit first portions of the second light to the plurality of second optical sensors, and prevent second portions of the second light from being incident on the plurality of second optical sensors”. Applicant cites Fig. 1 to support the amendments. According to Fig. 1, the "optical element” corresponds to a barrier including a plurality of openings. The examiner agrees the amended features in claim 1 is supported by the original disclosure when the "optical element” is interpreted as a barrier including a plurality of openings. However, regarding claim 9, applicant claims the “optical element” comprises a lenticular lens array. As shown above in Fig. 2 and in accordance with applicant claim interpretation in the Remark, a first portion of light rays L1 (corresponding to the first light) reach the first sensors 112. However, a second portion of the first light, which includes the first direction as a component, is not prevented from reaching the second sensors 113 because the lenticular lens 130 functions to transmit the lenticular lens array” is configured to accomplish the recited function(s) “transmit first portions of the first light to the plurality of first optical sensors, prevent second portions of the first light from being incident on the plurality of second optical sensors, transmit first portions of the second light to the plurality of second optical sensors, and prevent second portions of the second light from being incident on the plurality of second optical sensors”.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5-10, 12 and 18 are rejected under 35 U.S.C. 103 as unpatentable over He (US 20170270342 A1; hereinafter referred to as He’342) in view of He (US 20180005005 A1; hereinafter referred to as He’005).
Regarding claim 1, He’342 (Figs. 1-33) discloses a three-dimensional (3D) fingerprint sensing device comprising: 
(e.g., Figs. 2-4, 6, 20-21, and 30 show different examples of OLED display panels, including OLED pixels, each integrated with a fingerprint sensor), each configured to emit visible light (e.g., Fig. 3 shows R, G and B OLED pixels emit R, G and B light, respectively); 
a 3D fingerprint sensing unit (Figs. 17, 23-24, and 28 show different examples of fingerprint sensors) comprising a light source configured to emit a light, a plurality of first optical sensors configured to receive first light reflected from an object, and a plurality of second optical sensors configured to receive second light reflected from the object (Figs. 17, 23-24, and 28 show different examples of fingerprint sensors, each comprising a photo sensor arrays, the photo sensor array comprising odd-numbered photo sensors configured to receive first light reflected from an finger and even-numbered photo sensors configured to receive second light reflected from the finger, the fingerprint sensor including one or more light source, e.g., light source 2140 as shown in Fig. 17B, [0142], [0111], [0087] and [0192]); and 
an optical element (Figs. 17, 23-24, and 28; take Fig. 17B as an example, which is reproduce below for reference, which shows a barrier 2134 including a plurality of openings 2138) configured to: 

    PNG
    media_image3.png
    739
    1308
    media_image3.png
    Greyscale

Annotated version of He’s Fig. 17B
transmit first portions of the first light (1st portion A of the 1st light L1) to the plurality of first optical sensors (1st portion A of the 1st light L1 is transmitted to odd-numbered optical sensors 2133 through the openings 2138), 
prevent second portions of the first light (2nd portion B of the 1st light L1) from being incident on the plurality of second optical sensors (the barrier 2134 block the 2nd portion B of the 1st light L1 from being incident on the even-numbered optical sensors 2133), 
transmit first portions of the second light (1st portion A of the 2nd light L2) to the plurality of second optical sensors (1st portion A of the 2nd light L2 is transmitted to even-numbered optical sensors 2133 through the openings 2138), and 
prevent second portions of the second light (2nd portion B of the 2nd light L2) from being incident on the plurality of second optical sensors (the barrier 2134 block the 2nd portion B of the 2nd light L2 from being incident on the even-numbered optical sensors 2133), 
wherein the plurality of first optical sensors and the plurality of second optical sensors are alternately arranged in a first direction (Figs. 17, 23-24, and 28; odd-numbered optical sensors 2133 and even-numbered optical sensors 2133 are alternately arranged), 
wherein a traveling direction of the first light includes the first direction as a component (1st light L1 propagates along a first direction             
                
                    
                        L
                        1
                    
                    →
                
            
        ), and 
wherein a traveling direction of the second light includes a second direction opposite to the first direction as a component (2nd light L2 propagates along a first direction             
                
                    
                        L
                        2
                    
                    →
                
            
        ,            
                 
                
                    
                        L
                        1
                    
                    →
                
            
         is opposite to             
                
                    
                        L
                        2
                    
                    →
                
            
        ).

He’342 also suggests the light source of the fingerprint sensing units configured to emit invisible light (e.g., Fig. 14A; near-infrared light). The examiner further cites He’005 as a reference. He’005 (Figs. 1-40) discloses a three-dimensional (3D) fingerprint sensing device essentially same as or similar to that disclosed by He’342, wherein a 3D fingerprint sensing unit (Figs. 17, 23-24, and 28 show different examples of fingerprint sensors) comprising a light source configured to emit invisible light (e.g., Fig. 14 and [0125] and [0223]; infrared light). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of light source from He’005 to the fingerprint sensing units of He’342. The combination/motivation would provide a fingerprint sensor with an enhanced light sensing performance.

(Figs. 1-33) discloses wherein the 3D fingerprint sensing unit is arranged below the light-emitter (Figs. 2-4, 6, 20-21, and 30; e.g., Fig. 2B shows an example that fingerprint sensor is arranged under OLED pixels), such that light emitted from the light- emitter is not transmitted through the 3D fingerprint sensing unit prior to being emitted from the 3D fingerprint sensing device (e.g., Figs. 2-4, 6, 20-21, and 30). In addition, of He’342 (Figs. 1-40) discloses the same features as claimed.

Regarding claim 3, He’342  in view of He’005 discloses the 3D fingerprint sensing device of claim 2, He’342 (Figs. 1-33) discloses wherein the light source, the plurality of first optical sensors, and the plurality of second optical sensors (Figs. 17, 23-24, and 28 show different examples of fingerprint sensors, each comprising a photo sensor arrays, the photo sensor array comprising odd-numbered photo sensors and even-numbered photo sensors, and one or more light source, e.g., light source 2140 as shown in Fig. 17B, [0142], [0111], [0087] and [0192]) are arranged below and overlapping with a layer comprising the plurality of OLED pixels (e.g., Figs. 2-4, 6, 20-21, and 30).

Regarding claim 9, He’342  in view of He’005 discloses the 3D fingerprint sensing device of claim 1, He’342 (Figs. 1-33) discloses wherein the optical element comprises a lenticular lens array (Fig. 27; lens array) arranged between the light-emitter (e.g., Figs. 2-4, 6, 20-21, and 30; OLED pixels) and the 3D fingerprint sensing unit (e.g., Figs. 17, 23-24, and 28; fingerprint sensors).

Regarding claim 10, He’342  in view of He’005 discloses the 3D fingerprint sensing device of claim 1, He’005 (Figs. 1-40) discloses wherein the light source is further configured to irradiate light in at least one of a near-infrared (NIR) wavelength range and an infrared (IR) wavelength range (e.g., Fig. 14 and [0125] and [0223]; infrared light). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of light source from He’005 to the fingerprint sensing units of He’342. The combination/motivation would provide a fingerprint sensor with an enhanced light sensing performance.

Regarding claim 12, He’342  in view of He’005 discloses the 3D fingerprint sensing device of claim 1, He’342 (Figs. 1-33) discloses the 3D fingerprint sensing device further comprising: a passivation layer (Fig. 2; top transparent cover) arranged on the optical element.

Regarding claim 13, He’342  in view of He’005 an electronic apparatus (He’342, Figs. 1-33 and He’005, Figs. 1-40; e.g., display device) comprising the three-dimensional (3D) fingerprint sensing device of claim 1.

Regarding claim 18, He’342 (Figs. 1-33) discloses a three-dimensional (3D) fingerprint sensing device comprising: 
a light emitter configured to emit visible light (e.g., Figs. 2-4, 6, 20-21, and 30 show different examples of OLED display panels, including OLED pixels, each integrated with a fingerprint sensor, Fig. 3 shows R, G and B OLED pixels emit R, G and B light, respectively); 
an optical element (Figs. 17, 23-24, and 28; take Fig. 17B as an example, which is reproduce above for reference, which shows a barrier 2134 including a plurality of openings 2138); and 
a 3D fingerprint sensing unit (Figs. 17, 23-24, and 28 show different examples of fingerprint sensors) comprising a light source configured to emit invisible light, a plurality of first optical sensors configured to receive first light reflected from an object, and a plurality of second optical sensors configured to receive second light reflected from the object (Figs. 17, 23-24, and 28 show different examples of fingerprint sensors, each comprising a photo sensor arrays, the photo sensor array comprising odd-numbered photo sensors configured to receive first light reflected from an finger and even-numbered photo sensors configured to receive second light reflected from the finger, the fingerprint sensor including one or more light source, e.g., light source 2140 as shown in Fig. 17B, [0142], [0111], [0087] and [0192]), 
wherein the optical element (Figs. 17, 23-24, and 28; take Fig. 17B as an example, which is reproduce above for reference, which shows a barrier 2134 including a plurality of openings 2138) is configured to: 
transmit first portions of the first light (1st portion A of the 1st light L1) to the plurality of first optical sensors (1st portion A of the 1st light L1 is transmitted to odd-numbered optical sensors 2133 through the openings 2138), 
prevent second portions of the first light (2nd portion B of the 1st light L1) from being incident on the plurality of second optical sensors (the barrier 2134 block the 2nd portion B of the 1st light L1 from being incident on the even-numbered optical sensors 2133), 
transmit first portions of the second light (1st portion A of the 2nd light L2) to the plurality of second optical sensors (1st portion A of the 2nd light L2 is transmitted to even-numbered optical sensors 2133 through the openings 2138), and 
prevent second portions of the second light (2nd portion B of the 2nd light L2) from being incident on the plurality of second optical sensors (the barrier 2134 block the 2nd portion B of the 2nd light L2 from being incident on the even-numbered optical sensors 2133), 
wherein the plurality of first optical sensors and the plurality of second optical sensors are alternately arranged in a first direction (Figs. 17, 23-24, and 28; odd-numbered optical sensors 2133 and even-numbered optical sensors 2133 are alternately arranged), 
wherein a traveling direction of the first light includes the first direction as a component (1st light L1 propagates along a first direction             
                
                    
                        L
                        1
                    
                    →
                
            
        ),, 
wherein a traveling direction of the second light includes a second direction opposite to the first direction as a component (2nd light L2 propagates along a first direction             
                
                    
                        L
                        2
                    
                    →
                
            
        ,            
                 
                
                    
                        L
                        1
                    
                    →
                
            
         is opposite to             
                
                    
                        L
                        2
                    
                    →
                
            
        ), and 
wherein the light source is further configured to emit the invisible light through the optical element to the object including the fingerprint.


Regarding claim 4, He’342  in view of He’005 discloses the 3D fingerprint sensing device of claim 3, He’342 (Figs. 1-33) discloses wherein: the plurality of OLED pixels comprise a first OLED pixel configured to emit a first color, a second OLED pixel configured to emit a second color, different from the first color, and a third OLED pixel configured to emit a third color, different from the first color and the second color (e.g., Fig. 3 shows R, G and B OLED pixels emit R, G and B light, respectively); and 3AMENDMENT UNDER 37 C.F.R. § 1.1 16Attorney Docket No.: Q239511 Appln. No.: 16/122,293 the light source is arranged below the first OLED pixel, one of the plurality of first optical sensors is arranged below the second OLED pixel, and one of the plurality of second optical sensors is arranged below the third OLED pixel (Figs. 2-4, 6, 20-21, and 30; e.g., Fig. 2B shows an example that fingerprint sensor including the light source, the first optical sensors and the second optical sensors is arranged under OLED pixels). The examiner further cites Bhat as a reference. Bhat (Figs. 1-2 and 20) discloses an OLED display device integrated with a fingerprint sensor similar tot hat disclosed by He, wherein the fingerprint sensor (e.g., Fig. 20) comprising a invisible light source 102, a first sensor 100 and a second sensor 100 arranged below and overlapping with a layer comprising the plurality of OLED pixels (R, G and B OLEDs). Bhat (e.g., Fig. 20) further discloses wherein: the plurality of OLED pixels comprise a first OLED pixel (R OLED) configured to emit a first color (red color), a second OLED pixel (G OLED) configured to emit a second color (green color), different from the first color, and a third OLED pixel (B OLED) configured to emit a third color (blue color), different from the first color (red color) and the second color (green color); and the light source (light source 102) is arranged below the first OLED pixel (R OLED), the first optical sensor (1st optical sensor 100) is arranged below the second OLED pixel (G OLED), and the second optical sensor (2nd optical sensor 100) is arranged below the third OLED pixel (B OLED). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Bhat to the OLED display device of He. The combination/motivation would be to provide an OLED display device integrated with a fingerprint sensor for authentication of the user identity.

Regarding claim 5, He’342  in view of He’005 discloses the 3D fingerprint sensing device of claim 2, but does not disclose wherein all of the light source, one of the plurality of first optical sensors, and one of the plurality of second optical sensors are arranged below a single OLED pixel of the plurality of OLED pixels. However, Bhat (e.g., Fig. 20) discloses wherein all of the light source (light source 102), one of the plurality of first optical sensors (1st optical sensor 100), and one of the plurality of second optical sensors (2nd optical sensor 100) are arranged below a single OLED pixel of the plurality of OLED pixels (R, G or B OLED pixel). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Bhat to the OLED display device of He for the same reasons above.

Regarding claim 6, He’342  in view of He’005 discloses the 3D fingerprint sensing device of claim 1, but does not disclose wherein the 3D fingerprint sensing unit and the light-emitter are arranged in a same layer. Bhat (e.g., Figs. 1-2) discloses wherein the (e.g., Figs. 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the OLED display device as taught by Bhat to the fingerprint sensing device He. The combination/motivation would be to provide an OLED display device integrated with a fingerprint sensor with a reduced thickness.

Regarding claim 7, He’342  in view of He’005 and further in view of discloses the 3D fingerprint sensing device of claim 6, Bhat (e.g., Figs. 1-2) discloses wherein one of the light source, the plurality of first optical sensors, and the plurality of second optical sensors is arranged between each adjacent pair of the plurality of OLED pixels (e.g., Figs. 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the OLED display device as taught by Bhat to the fingerprint sensing device He. The combination/motivation would be to provide an OLED display device integrated with a fingerprint sensor with a reduced thickness.

Regarding claim 8, He’342  in view of He’005 and further in view of discloses the 3D fingerprint sensing device of claim 1, Bhat (e.g., Fig. 20) discloses wherein one of the plurality of first optical sensors (first optical sensor 100) and one of the plurality of second optical sensors (second optical sensor 100) are spaced apart from each other (e.g., Fig. 20), and the light source (infrared light source 102) is disposed between the one of the plurality of first optical sensors (first optical sensor 100) and the one of the plurality of second optical sensors (second optical sensor 100). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention 

10.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as unpatentable over He (US 20170270342 A1; hereinafter referred to as He’342) in view of He (US 20180005005 A1; hereinafter referred to as He’005) and further in view of Xie (US 20170337413 A1).
Regarding claim 6, He’342  in view of He’005 discloses the 3D fingerprint sensing device of claim 1, but does not disclose wherein the 3D fingerprint sensing unit and the light-emitter are arranged in a same layer. Xie (e.g., Figs. 3-5) discloses wherein the 3D fingerprint sensing unit and the light-emitter are arranged in a same layer (e.g., Figs. 3-5). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the OLED display device as taught by Xie to the fingerprint sensing device He. The combination/motivation would be to provide an OLED display device integrated with a fingerprint sensor with a reduced thickness.

Regarding claim 8, He’342  in view of He’005 and further in view of Xie discloses the 3D fingerprint sensing device of claim 1, Xie (e.g., Fig. 4) discloses wherein one of the plurality of first optical sensors (first IR sensor) and one of the plurality of second optical sensors (second IR sensor) are spaced apart from each other (e.g., Fig. 4), and the light source (IR light source) is disposed between the one of the plurality of first optical sensors (first IR sensor) and the one of the plurality of second optical sensors (second IR sensor). Therefore, it would have been obvious to one skilled in the art at the 

11.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Xu (US 20200334436 A1) in view of Liu (US 20170255810 A1).
Regarding claim 14, Xu (e.g., Figs. 1-12) discloses a method of sensing a fingerprint using a three-dimensional (3D) fingerprint sensing device, the method comprising: 
sensing intensities of incident light by a first optical sensor and a second optical sensor (e.g., Figs. 1-12; a first optical sensor 11 and a second optical sensor 11); 
determining a difference between the sensed intensities of the incident light ([0044]-[0045]; intensity difference between the light reflected by the ridge and the light reflected by the valley); 
Xu (e.g., Figs. 1-12) also suggests determining whether the fingerprint is real based on the determined difference between the sensed intensities of the incident light ([0044]-[0045]); and determining that the fingerprint is fake based on there being no difference between the sensed intensities of the incident light ([0044]-[0045]; e.g., when the light intensity detected by the first sensor is same as the light intensity detected by the second sensor, it indicates the detected fingerprint is false or not real). The examiner further cites Liu as a reference, Liu (e.g., Figs. 1-3) discloses a method of sensing a fingerprint similar to that disclosed by Xu, the method comprising: determining whether the fingerprint is real based on the determined difference between the sensed intensities of the incident light ([0028] and [0036]); and determining that the fingerprint is ([0028] and [0036]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Liu to the fingerprint sensing method of Xu. The combination/motivation would be to improve the accuracy of fingerprint identification.

12.	Claims 15 and 24 are rejected under 35 U.S.C. 103 as unpatentable over Xu (US 20200334436 A1) in view of Liu (US 20170255810 A1) and further in view of Wang (US 20190279566 A1).
Regarding claim 15, Xu in view of Liu discloses the method of claim 14, wherein the determining whether the fingerprint is real comprises determining that the fingerprint is real by determining that light reflected from a valley converges and determining that light reflected from a ridge diverges (Xu’s Figs. 6-7; valley acts as a concave lens to converges light and ridge acts as a convex lens to diverges light). The examiner further cites Wang as a reference. Wang discloses a method of fingerprint sensing similar to that disclosed by Xu and Liu, comprising: wherein the determining whether the fingerprint is real comprises determining that the fingerprint is real by determining that light reflected from a valley converges and determining that light reflected from a ridge diverges diverges ([0030]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wang to the fingerprint sensing method of Xu in view of Liu. The combination/motivation would be to improve the accuracy of fingerprint identification.

 discloses the method of claim 15, wherein determining whether light converges or diverges is performed based on the information of the directions of incidence of the incident light sensed by the first optical sensor and the second optical sensor (converged or diverged light corresponds to different light direction, converged or diverged light is detected by optical sensors, Xu’s first sensor 11 detects converged light from valley and second sensor 11 detects diverged light from ridge).

13.	Claims 15-17 are rejected under 35 U.S.C. 103 as unpatentable over Xu (US 20200334436 A1) in view of Liu (US 20170255810 A1) and further in view of Bae (US 20160266695 A1).
Regarding claim 16, Xu in view of Liu discloses the method of claim 15, but does not disclose removing a noise signal based on sensed intensities of the incident light. However, Bae discloses a method of sensing a fingerprint (e.g., fingerprint sensors 243; Figs. 10-18, 21-24 and 29-31), further comprising: removing a noise signal based on sensed intensities of the incident light (signal noise introduced by scattering light sensed by optical sensors, scattering light has random propagation direction; e.g., Figs. 29-31 and [0171]-[0185]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Bae to the detection method of the fingerprint sensor of Yazdandoost in view of Chung. The combination/motivation would be to reduce signal noise due to light scattering and improve signal to noise of detection signal.  

(signal noise introduced by scattering light and sensed by optical sensors is subtracted, scattering light is a non-directional light; e.g., Figs. 29-31 and [0171]-[0185]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Bae to the detection method of the fingerprint sensor of Xu in view of Liu. The combination/motivation would be to reduce signal noise due to light scattering and improve signal to noise of detection signal.  

14.	Claim 23 is rejected under 35 U.S.C. 103 as unpatentable over Xu (US 20200334436 A1) in view of Liu (US 20170255810 A1) and further in view of Baht (US 20170337413 A1).
Regarding claim 23, Xu in view of Liu discloses the method of claim 14, but does not disclose emitting invisible light through an optical element as claimed. However, Baht (e.g., Fig. 20) discloses a method of fingerprint sensing, comprising: sensing intensities of incident light by a first optical sensor (first optical sensor 100) and a second optical sensor (second optical sensor 100); emitting invisible light (infrared light from light source 102) through an optical element (barrier 124 including opening T) to an object including the fingerprint (finger 116); receiving light reflected from the object (light reflected from finger 116) through the optical element (reflected light transmits barrier 124 through opening T); wherein the optical element (barrier 124 blocks reflected light) is configured to prevent light traveling in a first direction (e.g., Fig. 20) from being incident on the second optical sensor (second optical sensor 100) and to prevent light traveling in a second direction (e.g., Fig. 20) from being incident on the first optical sensor (first optical sensor 100). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Baht to the display device of Xu in view of Liu. The combination/motivation would be to provide an OLED display device integrated with a fingerprint sensor for authentication of the user identity. 

Allowable Subject Matter
15.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a fingerprint sensor. The closet prior arts, He (US 20170270342 A1), He (US 20180005005 A1), and Chung (US 20080074401 A1), individually or in combination, discloses a three-dimensional (3D) fingerprint sensing device comprising: a light-emitter comprising a plurality of organic light-emitting diode (OLED) pixels each configured to emit visible light; a 3D fingerprint sensing unit comprising a light source configured to emit invisible light, a plurality of first optical sensors configured to receive first light reflected from an object, and a plurality of second optical sensors configured to receive second light reflected from the object, an optical element is configured to: transmit first portions of the first light to the plurality of first optical sensors, prevent second portions of the first light from being incident on the plurality of  from being incident on the plurality of second optical sensors, wherein the plurality of first optical sensors and the plurality of second optical sensors are alternately arranged in a first direction, wherein a traveling direction of the first light includes the first direction as a component, wherein a traveling direction of the second light includes a second direction opposite to the first direction as a component. However, the closet prior arts fail to disclose wherein the optical element is arranged on the light-emitter and comprises a parallax barrier including a plurality of openings, and wherein the parallax barrier is configured to block the invisible light irradiated by the light source such that the invisible light may only be transmitted through the plurality of openings, and to allow the visible light irradiated by the plurality of OLED pixels to be transmitted through the parallax barrier. 
Claims 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: The closet prior arts, He (US 20170270342 A1), He (US 20180005005 A1), and Chung (US 20080074401 A1), individually or in combination, discloses a three-dimensional (3D) fingerprint sensing device comprising: a light emitter configured to emit visible light; an optical element; and a 3D fingerprint sensing unit comprising a light source configured to emit invisible light, a plurality of first optical sensors configured to receive first light reflected from an object, and a plurality of second optical sensors configured to receive second light reflected from the object, wherein the optical element is configured to: transmit first portions of the first light to the plurality of first optical sensors, prevent second portions of the first light from being incident on the plurality of second optical sensors, transmit first portions of the second light to the plurality of second optical  from being incident on the plurality of second optical sensors, wherein the plurality of first optical sensors and the plurality of second optical sensors are alternately arranged in a first direction, wherein a traveling direction of the first light includes the first direction as a component, wherein a traveling direction of the second light includes a second direction opposite to the first direction as a component. However, the closet prior arts fail to disclose wherein the light source is further configured to emit the invisible light through the optical element to the object including the fingerprint.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim a limitation is: “optical element” in claim 18. Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 18 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0058], [0061] and [0081] of the Specification, Figs. 1-2 and 11 of the Drawing, and the page 13 of the Remarks disclose "optical element” correspond to a barrier including a plurality of openings. 

Response to Arguments
16.	Applicant’s arguments have been considered. In view of amendments, the reference of He (US 20170270342 A1), He (US 20180005005 A1), Xu (US 20200334436 A1), Liu (US 20170255810 A1), and Wang (US 20190279566 A1) have been used for new ground of rejection. 

17.	In the Office action of 07/13/2020, the claim limitation "optical element” has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The applicant argues that these claims do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). Applicant asserts that “… a person of ordinary skill in the art, reading the specification, would understand the term "optical element" to have a sufficiently definite meaning as the name for structure” (Remark, pages 10-11). 

	The examiner respectfully disagrees with applicant’s arguments. MPEP 2181 states that a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Therefore, the “element” as claimed is considered to be a substitute for “means”, which lack sufficient structure for performing the function and are not preceded by a structural modifier. For those reasons, the claim limitation "optical element” fells within the scope of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
As asserted by applicant that a person of ordinary skill in the art, reading the specification, would understand the term "optical element". A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0058], [0061] and [0081] of the Specification, Figs. 1-2 and 11 of the Drawing, and the page 13 of the Remarks disclose "optical element” correspond to a barrier including a plurality of openings or a lenticular lens array. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691